DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) or 365 (b) is acknowledged, which papers have been placed of record in the file. 


Information Disclosure Statement
The information disclosure statements submitted on 10/14/2020, 1/4/2021 and 5/21/2021 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by 
Abhyanker (US PG Publication 2014/0237053).

Regarding claim 1, Abhyanker teaches a posting right giving device comprising:
at least one memory configured to store computer program code
([0098] and Fig. 6 - Memory 604 configured to store computer instructions 624); and 
at least one processor configured to access the at least one memory and operate according to the computer program code
([0098] and Fig. 6 – Processor configured to access the memory 604 and operate according to the computer instructions 624), 
the computer program code comprising:
a region information acquisition code configured to cause at least one of the at least one processor to acquire region information indicating a region designated by an establisher requesting creation of a community in which posting information and receiving the posted information via a network are allowed
([0362] FIG. 46 is a user interface view of groups algorithm 4600.  Particularly, FIG. 46 illustrates the sharing of information about the user.  The user may create a group and may also specify to which category the user may belonging to
[0363] - For example, the community publication to a group may be generated based on at least one of a geographic location of the group); 
a storage control code configured to cause at least one of the at least one processor to store the acquired region information and community identification information for identifying the community in association with each other in a storage
([0210] - The privacy server 2900 may apply a database of 
constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes);
a positional information acquisition code configured to cause at least one of the at least one processor to acquire positional information indicating a position of a terminal device used by a user different from the establisher
([0091] – The journalist user 500B may collect the information from different regions and may post contents (e.g. the news, the articles, the story etc.) providing the other users to view the same
[0097] - The online neighborhood social network (e.g., the online neighborhood social network 100 of FIG. 1 (device 100 of Fig. 5)) may be generated in which residents have associated meta-data indicating at least one of a physical location and an electronic location of the users); and 
a giving code configured to cause at least one of the at least one processor to execute, in response to the position indicated by the acquired positional information being included in the region indicated by the stored region information, processing for giving the user a right to post information to the community identified with the community identification information stored in association with the region information, the right to post information allowing the user to post the information regardless of whether the terminal device is located within the region
([0482] - Broadcasts may be posted to neighbor pages in the geospatial vicinity (e.g., in the same neighborhood) on public and private pages in the geospatial social network.  These broadcasts may enable any user, whether they live in a neighborhood or not to communicate their thoughts to those that live or work (or have claimed) a profile in the neighborhood around where the broadcaster is physically at, regardless of where the broadcaster lives). 
 
Regarding claim 2, Abhyanker teaches the posting right giving device according to claim 1, 

([0074] - The community publication can be created within a group, by a moderator of a group, such that the users can of the group can generate their own story ideas and become writers (e.g., journalists) in the community publication.  The publishing algorithm 116 may enable the users to produce, distribute and/or disseminate available information, stories, plans, actions and/or action dates online
[0126] - The community publication based on the article may be automatically generated and/or other articles submitted by other community journalists at a periodically occurring interval.  The user generated content having relevant news to a geo-spatially meta-tagged community at a predefined frequency may be created by the publishing algorithm), 
the storage control code is configured to cause at least one of the at least one processor to store the acquired region information, the acquired period information, and the community identification information in association with each other in the storage
([0126] - The community publication based on the article may be automatically generated and/or other articles submitted by other community journalists at a periodically occurring interval.  The user generated content having relevant news to a geo-spatially meta-tagged community at a predefined frequency may be created by the publishing algorithm
[0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes), and 
in response to the position indicated by the acquired positional information being included in the region indicated by the stored region information, and a time at which the terminal device is located at the position indicated by the acquired positional information being included in the period indicated by the period information stored in association with the region information, the giving code is configured to cause at least one of the at least one processor to execute the processing for giving the user the right to post information both within the period and after the period elapses
([0126] - The community publication based on the article may be automatically generated and/or other articles submitted by other community journalists at a periodically occurring interval.  The user generated content having relevant news to a geo-spatially meta-tagged community at a predefined frequency may be created by the publishing algorithm
[0482] - Broadcasts may be posted to neighbor pages in the geospatial vicinity (e.g., in the same neighborhood) on public and private pages in the geospatial social network
[0483] - The broadcast may be sent to all users who have claimed a profile in the geo spatial vicinity where the broadcast originates, according to one embodiment.  This can either be broadcast live to whoever is "tuned" in to a broadcast of video, audio, picture, and text in their neighborhood, or can be posted on each users profile)

Regarding claim 3, Abhyanker teaches the posting right giving device according to claim 1, 
wherein the region information acquisition code is configured to cause at least one of the at least one processor to acquire, in response to a request from the user for creation of a second community after the region information and the community identification information are stored in association with each other, second region information indicating a second region designated by the user
([0211] - The privacy server 2900 may generate a user-generated boundary in a form of a polygon describing geospatial boundaries defining the particular neighborhood.  The privacy server 2900 may optionally extend the threshold radial distance to an adjacent boundary of an adjacent neighborhood based a request of the particular user 2916
[0362] - The user may create a group and may also specify to which category the user may belonging to, along with his name of the group.  The groups view of groups algorithm 4600 may also provide the user with an option to who he may include in his group such as my friends, local business, my neighbors within
[0363] - The community publication to a group may be generated based on at least one of a geographic location of the group),
the computer program code further comprising:
a screen display control code configured to cause at least one of the at least one processor to cause, in response to the second region indicated by the acquired second region information and the region indicated by the stored region information overlapping each other, the terminal device to display a screen for selecting one of options including the creating the second community and joining the community
([0211] - The privacy server 2900 may generate a user-generated boundary in a form of a polygon describing geospatial boundaries defining the particular neighborhood.  The privacy server 2900 may optionally extend the threshold radial distance to an adjacent boundary of an adjacent neighborhood
[0362] - FIG. 46 is a user interface view of groups algorithm 4600.  The user may create a group and may also specify to which category the user may belonging to, along with his name of the group.  The groups view of groups algorithm 4600 may also provide the user with an option to who he may include in his group such as my friends, local business, my neighbors within
[0363] - The community publication to a group may be generated based on at least one of a geographic location of the group); and 
a selection information acquisition code configured to cause at least one of the at least one processor to acquire selection information indicating the selection by the user on the screen displayed on the terminal device, the storage control code is configured to cause at least one of the at least one processor to store, in response to the acquired selection information indicating creating the second community, the acquired second region information and second community identification information for identifying the second community in association with each other in the storage
([0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes
[0211] - The privacy server 2900 may generate a user-generated boundary in a form of a polygon describing geospatial boundaries defining the particular neighborhood.  The privacy server 2900 may optionally extend the threshold radial distance to an adjacent boundary of an adjacent neighborhood
[0362] - FIG. 46 is a user interface view of groups algorithm 4600.  The user may create a group and may also specify to which category the user may belonging to, along with his name of the group.  The groups view of groups algorithm 4600 may also provide the user with an option to who he may include in his group such as my friends, local business, my neighbors within
[0363] - The community publication to a group may be generated based on at least one of a geographic location of the group), and 
the giving code is configured to cause at least one of the at least one processor to execute, in response to the acquired selection information indicating joining the community and the position indicated by the acquired positional information being included in the region indicated by the stored region information
([0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes),
the processing for giving the user the right to post information to the community to the user
([0482] - Broadcasts may be posted to neighbor pages in the geospatial vicinity (e.g., in the same neighborhood) on public and private pages in the geospatial social network.  These broadcasts may enable any user, whether they live in a neighborhood or not to communicate their thoughts to those that live or work (or have claimed) a profile in the neighborhood around where the broadcaster is physically at, regardless of where the broadcaster lives). 
 
Regarding claim 4, Abhyanker teaches the posting right giving device according to claim 1, 
wherein the storage is configured to store, for each of created communities including a third community and a fourth community, region information indicating a region designated for a respective community and community identification information indicating the respective community in association with each other
([0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes), and 
in response to the position indicated by the acquired positional information being included in a region indicated by region information of each of the third community and the fourth community, the giving code is configured to cause at least one of the at least one processor to prioritize one of the third community and the fourth community over the other based on suitability of the third community to an attribute of the user and 
([0363] - The community publication to a group may be generated based on at least one of a geographic location of the group, a common professional interests of the group, a religious affiliation of the group, a friendship between members of the group, an educational institution associated with the group, a cultural affiliation of the group, a political interest of the group, and a social interest of the group). 
 
Regarding claim 5, Abhyanker teaches the posting right giving device according to claim 1, 
wherein the storage is configured to store, for each of created communities including a fifth community and a sixth community, region information indicating a region designated for a respective community and community identification information indicating the respective community in association with each other
([0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes), and 
the computer program further comprising an information display control code configured to cause at least one of the at least one processor to prioritize one of the fifth community and the sixth community over the other based on a distance between the 
([0394] - People can post pics of their family, their business, their home, etc. on their profile once they `own` their home and register.  Endorsements for neighbors by others will be published automatically.  People can search for other people by descriptors (e.g., name, profession, distance away from me, etc.)), and 
cause the terminal device to display community information about the prioritized community
([0394] - People can search for other people by descriptors (e.g., name, profession, etc.)), 
the giving code is configured to cause at least one of the at least one processor to execute, in response to the user selecting the displayed community information and the position indicated by the acquired positional information being included in the region indicated by the region information of one of the fifth community and the sixth community corresponding to the selected community information, the processing for giving the user the right to post information to the community corresponding to the selected community information
([0394] - People can post pics of their family, their business, their home, etc. on their profile once they `own` their home and register.  Endorsements for neighbors by others will be published automatically.  People can search for other people by descriptors (e.g., name, profession, distance away from me, etc.)). 
 

wherein the positional information acquisition code is configured to cause at least one of the at least one processor to acquire a history of the positional information
([0173] and Fig. 24 - If the neighbor N has been encountered before it may be further determined whether the geographical location (e.g., the geographical location 4004 of FIG. 40A) from where the neighbor (e.g., the neighbor 2920 of FIG. 29) has encountered previously is the same place or closer to that place
[0174] - If it is determined that the neighbor (e.g., the neighbor 2920 of FIG. 
29) has encountered at the same or closer place then the friend may be added to the queue), and
in response to the position indicated by at least one piece of the positional information included in the acquired history is included in the region indicated by the stored region information, the giving code is configured to cause at least one of the at least one processor to execute the processing for giving the right
([0173] and Fig. 24 - If the neighbor N has been encountered before it may be further determined whether the geographical location (e.g., the geographical location 4004 of FIG. 40A) from where the neighbor (e.g., the neighbor 2920 of FIG. 29) has encountered previously is the same place or closer to that place
[0174] - If it is determined that the neighbor (e.g., the neighbor 2920 of FIG. 
29) has encountered at the same or closer place then the friend may be added to the queue
	[0363] - The community publication to a group may be generated based 
on at least one of a geographic location of the group, a friendship). 
 
Regarding claim 7, Abhyanker teaches the posting right giving device according to claim 6, 
wherein the terminal device is configured to transmit the positional information by wireless communication, and the positional information acquisition code is configured to cause at least one of the at least one processor to acquire, in response to the terminal device entering a coverage area of the wireless communication from out of the coverage area, the history of the positional information
([0173] and Fig. 24 - If the neighbor N has been encountered before it may be further determined whether the geographical location (e.g., the geographical location 4004 of FIG. 40A) from where the neighbor (e.g., the neighbor 2920 of FIG. 29) has encountered previously is the same place or closer to that place
[0174] - If it is determined that the neighbor (e.g., the neighbor 2920 of FIG. 
29) has encountered at the same or closer place then the friend may be added to the queue). 
 
Regarding claim 8, Abhyanker teaches the posting right giving device according to claim 1, 
wherein the region information acquisition code is configured to cause at least one of the at least one processor to acquire the region information indicating that the designated region is a region determined based on a second position of an establisher terminal device used by the establisher, 

([0211] - The privacy server 2900 may generate a user-generated boundary in a form of a polygon describing geospatial boundaries defining the particular neighborhood.  The privacy server 2900 may optionally extend the threshold radial distance to an adjacent boundary of an adjacent neighborhood
[0482] - Broadcasts may be posted to neighbor pages in the geospatial vicinity (e.g., in the same neighborhood) on public and private pages in the geospatial social network.  These broadcasts may enable any user, whether they live in a neighborhood or not to communicate their thoughts to those that live or work (or have claimed) a profile in the neighborhood around where the broadcaster is physically at, regardless of where the broadcaster lives). 
 
Regarding claim 9, Abhyanker teaches the posting right giving device according to claim 1, 
wherein the computer program further comprising: 
a second region information acquisition code configured to cause at least one of the at least one processor to acquire third region information 
([0277] - A second instruction set integrated with the first instruction set may enable users of the social network to create profiles of other people through a forum which provides a free form of expression of the users sharing information about any entities and/or people residing in any geographical location identifiable in the satellite map data, and/or to provide a technique of each of the users to claim a geographic location (e.g., a geographic location 29024 of FIG. 40A) to control content in their respective claimed geographic locations);  
a second storage control code configured to cause at least one of the at least one processor to store the acquired third region information and second community identification information for identifying the seventh community in association with each other in a second storage
([0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes); and
a second giving code configured to cause at least one of the at least one processor to execute, in response to the position indicated by 
([0277] - A second instruction set integrated with the first instruction set may enable users of the social network to create profiles of other people through a forum which provides a free form of expression of the users sharing information about any entities and/or people residing in any geographical location identifiable in the satellite map data, and/or to provide a technique of each of the users to claim a geographic location (e.g., a geographic location 29024 of FIG. 40A) to control content in their respective claimed geographic locations). 
 
Regarding claim 10, Abhyanker teaches the posting right giving device according to claim 1, 
wherein the computer program further comprising a third region information acquisition code configured to cause at least one of the at least one processor to acquire, in response to an information code corresponding to the community being read 
([0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes), and 
the giving code is configured to cause at least one of the at least one processor to give the right to the user in response to the position of the terminal device indicated by the acquired positional information is included in the region indicated by the region information acquired from the storage
([0277] - A second instruction set integrated with the first instruction set may enable users of the social network to create profiles of other people through a forum which provides a free form of expression of the users sharing information about any entities and/or people residing in any geographical location identifiable in the satellite map data, and/or to provide a technique of each of the users to claim a geographic location (e.g., a geographic location 29024 of FIG. 40A) to control content in their respective claimed geographic locations). 
 
Regarding claim 11, Abhyanker teaches the posting right giving device according to claim 10, 

([0126] - The community publication based on the article may be automatically generated and/or other articles submitted by other community journalists at a periodically occurring interval.  The user generated content having relevant news to a geo-spatially meta-tagged community at a predefined frequency may be created by the publishing algorithm), and
the giving code is configured to cause at least one of the at least one processor to give the right to the user in response to the position of the terminal device being included in the region and an elapsed time from the time indicated by the acquired time information to a time corresponding to reading of the information code by the terminal device is within a predetermined time
([0126] - The community publication based on the article may be automatically generated and/or other articles submitted by other community journalists at a periodically occurring interval.  The user generated content having relevant news to a geo-spatially meta-tagged community at a predefined frequency may be created by the publishing algorithm
[0482] - Broadcasts may be posted to neighbor pages in the geospatial vicinity (e.g., in the same neighborhood) on public and private pages in the geospatial social network
[0483] - The broadcast may be sent to all users who have claimed a profile in the geo spatial vicinity where the broadcast originates, according to one embodiment.  This can either be broadcast live to whoever is "tuned" in to a broadcast of video, audio, picture, and text in their neighborhood, or can be posted on each users profile). 
 
Regarding claim 12, Abhyanker teaches the posting right giving device according to claim 10, 
wherein the positional information acquisition code is further configured to cause at least one of the at least one processor to acquire time information indicating a time at which the terminal device is located at the position indicated by the positional information, the third region information acquisition code is further configured to cause at least one of the at least one processor to acquire period information indicating a period corresponding to the community
([0126] - The community publication based on the article may be automatically generated and/or other articles submitted by other community journalists at a periodically occurring interval.  The user generated content having relevant news to a geo-spatially meta-tagged community at a predefined frequency may be created by the publishing algorithm
[0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes), and 
the giving code is configured to cause at least one of the at least one processor to give, in response to the position of the terminal device being included in the region and the time indicated by the acquired time information being included in the period indicated by the acquired period information, the user the right to post information both within the period and after the period elapses
([0126] - The community publication based on the article may be automatically generated and/or other articles submitted by other community journalists at a periodically occurring interval.  The user generated content having relevant news to a geo-spatially meta-tagged community at a predefined frequency may be created by the publishing algorithm
[0482] - Broadcasts may be posted to neighbor pages in the geospatial vicinity (e.g., in the same neighborhood) on public and private pages in the geospatial social network
[0483] - The broadcast may be sent to all users who have claimed a profile in the geo spatial vicinity where the broadcast originates, according to one embodiment.  This can either be broadcast live to whoever is "tuned" in to a broadcast of video, audio, picture, and text in their neighborhood, or can be posted on each users profile). 
 
Regarding claim 13, Abhyanker teaches the posting right giving device according to claim 10, 

([0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes), 
the third region information acquisition code is configured to cause at least one of the at least one processor to identify the community corresponding to the read information code from among the plurality of communities based on at least one of a plurality of information codes corresponding to the plurality of respective communities or decoded information obtained by decoding the at least one of the plurality of information codes, and the giving code is configured to cause at least one of the at least one processor to give the user the right to post information to the identified community among the plurality of communities
([0363] - The community publication to a group may be generated based on at least one of a geographic location of the group, a common professional interests of the group, a religious affiliation of the group, a friendship between members of the group, an educational institution associated with the group, a cultural affiliation of the group, a political interest of the group, and a social interest of the group). 
 

wherein the third region information acquisition code is configured to cause at least one of the at least one processor to acquire the region information indicating a plurality of regions corresponding to the community
([0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes), and 
the giving code is configured to cause at least one of the at least one processor to give the right to the user in response to the position of the terminal device is included in any one of the plurality of regions
([0363] - The community publication to a group may be generated based on at least one of a geographic location of the group, a common professional interests of the group, a religious affiliation of the group, a friendship between members of the group, an educational institution associated with the group, a cultural affiliation of the group, a political interest of the group, and a social interest of the group).
 
Regarding claim 15, Abhyanker teaches a posting right giving method performed by a computer, 
the method comprising:

establisher requesting creation of a community in which posting information and receiving the posted information via a network are allowed
([0362] FIG. 46 is a user interface view of groups algorithm 4600.  Particularly, FIG. 46 illustrates the sharing of information about the user.  The user may create a group and may also specify to which category the user may belonging to
[0363] - For example, the community publication to a group may be generated based on at least one of a geographic location of the group);
storing the acquired region information and community identification information for identifying the community in association with each other in a storage
([0210] - The privacy server 2900 may apply a database of 
constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes);
acquiring positional information indicating a position of a terminal device used by a user different from the establisher
([0091] – The journalist user 500B may collect the information from different regions and may post contents (e.g. the news, the articles, the story etc.) providing the other users to view the same
[0097] - The online neighborhood social network (e.g., the online neighborhood social network 100 of FIG. 1 (device 100 of Fig. 5)) may be generated in which residents have associated meta-data indicating at least one of a physical location and an electronic location of the users); and
executing, in response to the position indicated by the acquired positional information being included in the region indicated by the stored region information, processing for giving the user a right to post information to the community identified with the community identification information stored in association with the region information, the right to post information allowing the user to post the information regardless of whether the terminal device is located within the region
([0482] - Broadcasts may be posted to neighbor pages in the geospatial vicinity (e.g., in the same neighborhood) on public and private pages in the geospatial social network.  These broadcasts may enable any user, whether they live in a neighborhood or not to communicate their thoughts to those that live or work (or have claimed) a profile in the neighborhood around where the broadcaster is physically at, regardless of where the broadcaster lives). 
 
Regarding claim 16, Abhyanker teaches 
a non-transitory computer readable medium storing thereon a computer program, the computer program causing a computer to
([0009] - The methods, systems, and apparatuses disclosed herein may be implemented in any means for achieving various aspects, and may be executed in a form of a machine-readable medium embodying a set of instructions that, when executed by a machine, cause the machine to perform any of the operations disclosed herein): 
acquire region information indicating a region designated by an establisher requesting creation of a community in which posting information and receiving the posted information via a network are allowed
([0362] FIG. 46 is a user interface view of groups algorithm 4600.  Particularly, FIG. 46 illustrates the sharing of information about the user.  The user may create a group and may also specify to which category the user may belonging to
[0363] - For example, the community publication to a group may be generated based on at least one of a geographic location of the group);  
store the acquired region information and community identification information for identifying the community in association with each other in a storage
([0210] - The privacy server 2900 may apply a database of constraints (e.g., the databases of FIG. 30 including the places database 3018) associated with neighborhood boundaries that are imposed on a map view of the online community when permitting the neighborhood boundary to take on the variety of shapes);  

([0091] – The journalist user 500B may collect the information from different regions and may post contents (e.g. the news, the articles, the story etc.) providing the other users to view the same
[0097] - The online neighborhood social network (e.g., the online neighborhood social network 100 of FIG. 1 (device 100 of Fig. 5)) may be generated in which residents have associated meta-data indicating at least one of a physical location and an electronic location of the users); and
execute, in response to the position indicated by the acquired positional information being included in the region indicated by the stored region information, processing for giving the user a right to post information to the community identified with the community identification information stored in association with the region information, the right to post information allowing the user to post the information regardless of whether the terminal device is located within the region
([0482] - Broadcasts may be posted to neighbor pages in the geospatial vicinity (e.g., in the same neighborhood) on public and private pages in the geospatial social network.  These broadcasts may enable any user, whether they live in a neighborhood or not to communicate their thoughts to those that live or work (or have claimed) a profile in the neighborhood around where the broadcaster is physically at, regardless of where the broadcaster lives). 

	Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holden, et al (US PG Publication 2019/0158980), hereafter Holden, teaches a method and system for enabling the creation and maintenance of proximity-related user groups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641

	

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646